19-10747-shl     Doc 55     Filed 04/22/19     Entered 04/22/19 16:44:04           Main Document
                                              Pg 1 of 3


                         DAVIDOFF HUTCHER & CITRON LLP                                                 FIRM OFFICES
                                         ATTORNEYS AT LAW                                               GARDEN CfTY
                                                                                                 ATTORNEYS AT LAW
                                      605 THIRD AVENUE                                      200 GARDEN CfTY PLAZA
                                  NEW YORK, NEW YORK I 0 I 58                               GARDEN CfTY, NY I I 530
                                                                                                  (5 I 6) 248·6400
                                        TEL: (2 I 2) 557-7200                                                ALBANY
                                        FAX: (2 I 2) 286-1 884                               GOVERNMENT RELA110NS
                                           WWW. DHCLEGAL. COM                                     I 50 STATE STREIT
                                                                                                ALBANY. NY I 2207
                                                                                                   (5 I 8) 465·8230

                                                                                                  WASHINGfON, D.C.
                                                                                             GOVERNMENT RELA110NS
                                                                                    20 I MASSACHUSETTS AVENUE N.E.
                                                         April 22, 20 19                   WASHINGfON, D.C. 20002
                                                                                                  (202) 347-1 I I 7

   By ECF and Email
   Honorable Sean Lane
   United States Bankruptcy Court
   One Bowling Green
   New York, NY 10004-1408

           In Re: In re Jeffrey L. Liddle, Debtor, Case No. 19-10747 (shl)
                  Documents Produced by Counsel Financial II LLC in Response to Interim Order
                  Authorizing the Debtors to Use Cash Collateral

   Dear Judge Lane:

            On behalf of Counsel Financial II LLC ("CFII"), we submit the documents on the
   attached list, pursuant to the Interim Order Pursuant to 11 U.S.C. §§ 105, 361, 362 and 363 (I)
   Authorizing the Debtors to Use Cash Collateral, (II) Granting Adequate Protection to the
   Secured Parties, (III) Scheduling a Final Hearing and (IV) Granting Related Relief'' (the "Interim
   Order") [Dkt. No. 52] which provided that "[w]ithin seven (7) days of entry ofthis Interim
   Order, CF II shall disclose all documents concerning the status of their asserted security interest
   in or to, or a lien upon, the Cash Collateral, including any documents demonstrating CF II's
   satisfaction of the requirements for serving the Order of Attachment pursuant to the CPLR."

          We will file a memorandum of law, addressing these documents and the related legal
   issues supporting CFII' s security interest in and lien upon the Cash Collateral prior to the
   adjourned hearing on cash collateral scheduled for May 1st and will discuss a briefing schedule
   with Debtor's counsel.

                                                         Respectfully submitted,

                                                         Is/ David Wander

                                                         David H. Wander

  Enclosures
  cc via email
  William Gray, Esq.
  Andrea Schwartz, Esq.



   651314v.l
19-10747-shl      Doc 55   Filed 04/22/19    Entered 04/22/19 16:44:04        Main Document
                                            Pg 2 of 3


            In re Jeffrey L. Liddle, Debtor, Case No. 19-10747 (shl)

Documents Produced By Counsel Financial II LLC Pursuant to Interim Order

      Exhibit                                        Exhibit Description
                           Revolving Promissory Note, dated August 5, 2016, and Allonges
     Exhibit A             thereto dated October 13,2016, and December 21,2016, between
                           Liddle & Robinson LLP and Counsel Financial II LLC
                           Guaranty ofPayment and Performance, dated August 5, 2016, between
      Exhibit B            Jeffrey L. Liddle, Blaine H. Bortnick, James Ryan Hubbard, and
                           Christine A. Palmieri and Counsel Financial II LLC
                           Security Agreement, dated August 5, 2016, between Counsel Financial
                           II LLC and Liddle & Robinson LLP, Jeffrey L. Liddle, Blaine H.
     Exhibit C
                           Bortnick, James Ryan Hubbard, and Christine A. Palmieri

                           UCC Financing Statement, dated July 25, 2016, with Liddle &
     Exhibit D             Robinson LLP listed as Debtor and Counsel Financial II LLC listed as
                           Secured Party
                           UCC Financing Statement, dated August 11,2016, with Jeffrey L.
     Exhibit E             Liddle, Blaine H. Bortnick, and Christine Palmieri listed as Debtors
                           and Counsel Financial II LLC listed as Secured Party
                           Term Promissory Note, dated October 13, 2016, between Liddle &
     Exhibit F
                           Robinson LLP and LIG Capital LLC
                           Guaranty of Payment and Performance, dated October 13,2016,
     Exhibit G
                           between Jeffrey L. Liddle and LIG Capital LLC
                           Security Agreement, dated October 13,2016, between LIG Capital
     Exhibit H
                           LLC and Liddle & Robinson LLP and Jeffrey L. Liddle
                           UCC Financing Statement, dated October 14, 2016, with Liddle &
      Exhibit I            Robinson LLP and Jeffrey L. Liddle listed as Debtors and LIG Capital
                           LLC listed as Secured Party
                           Revolving Promissory Note, dated June 2, 2017, between Liddle &
      Exhibit J
                           Robinson LLP and Counsel Financial Holdings LLC
                           Guaranty ofPayment and Performance, dated June 2, 2017, between
     Exhibit K
                           Jeffrey L. Liddle and Counsel Financial Holdings LLC
                           Security Agreement, dated June 2, 2017, between Counsel Financial
     Exhibit L             Holdings LLC and Liddle & Robinson LLP and Jeffrey L. Liddle


                           UCC Financing Statement, dated June 2, 2017, with Liddle &
                           Robinson LLP and Jeffrey L. Liddle listed as Debtors and C T
     Exhibit M
                           Corporation System, as representative, listed as Secured Party (on
                           behalf of Counsel Financial Holdings LLC)
     Exhibit N             Amended Order to Show Cause, dated December 19, 2018
19-10747-shl     Doc 55   Filed 04/22/19    Entered 04/22/19 16:44:04      Main Document
                                           Pg 3 of 3


           In re Jeffrey L. Liddle, Debtor, Case No. 19-10747 (shl)

Documents Produced By Counsel Financial II LLC Pursuant to Interim Order
      Exhibit                                       Exhibit Description
                          UCC Financing Statement, dated January 2, 2019, with Jeffrey L.
     Exhibit 0            Liddle listed as Debtor and Counsel Financial LLC listed as Secured
                          Party
     Exhibit P            Second Amended Order to Show Cause, dated January 4, 2019
                          Stipulation and Order, dated February 1, 2019, and "So Ordered" on
     Exhibit Q
                          February 4, 2019
                          Stenographic Transcript of Supreme Court ofthe State ofNew York,
     Exhibit R
                          County of Erie's February 11, 2019 Bench Decision
                          Supreme Court ofthe State ofNew York, County ofErie's February
     ExhibitS
                          27, 2019 Order to Diane C. Nardone
     Exhibit T            Order of Attachment, dated March 7, 2019
     Exhibit U            Notice of Entry of Order of Attachment, dated March 7, 2019
                          Affidavit of Service of Order of Attachment and Notice ofEntry of
     Exhibit V
                          Order of Attachment, dated March 8, 2019
